Appeal is from a misdemeanor conviction for embezzlement. The punishment assessed was by fine of $100 and ten days confinement in the county jail.
Our Assistant Attorney General suggests that the appeal should be dismissed because no final judgment is shown in the record. The verdict of the jury appears, but if judgment was ever entered thereon the record fails to show it. See Article 853, Vernon's C.C.P.; Mirelles v. State, 13 Texas Crim. App., 346; Pennington v. State, 11 Texas Crim. App., 281; Foster v. State,64 Tex. Crim. 531; McCuin v. State, 86 Tex.Crim. Rep., 217 S.W. Rep., 1038.
The appeal is therefore ordered dismissed.
Dismissed.